Case: 21-51092     Document: 00516421761         Page: 1     Date Filed: 08/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                No. 21-51092                                  Fifth Circuit


                            consolidated with                               FILED
                                No. 21-51117                           August 5, 2022
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Angel Amador-Guardado,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 4:21-CR-569
                             USDC No. 4:21-CR-747



   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Miguel Angel Amador-Guardado pleaded guilty to illegal reentry in
   violation of 8 U.S.C. § 1326, and the district court sentenced him to sixteen



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51092         Document: 00516421761               Page: 2      Date Filed: 08/05/2022




                                          No. 21-51092
                                        c/w No. 21-51117

   months of imprisonment and three years of supervised release. Amador-
   Guardado’s sole challenge on appeal argues the district court plainly erred by
   imposing a condition of supervised release that impermissibly delegates
   judicial authority.1 Critically, however, the United States has filed an
   unopposed motion for summary affirmance that suggests this argument is
   foreclosed by United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir. 2022).
           The United States is correct. Mejia-Banegas rejected the exact
   argument urged by Amador-Guardado. Id. at 451–52. In no uncertain terms,
   we stated that “[t]he risk-notification condition does not impermissibly
   delegate the court’s judicial authority to the probation officer.” Id. at 452.
   Our holding in Mejia-Banegas thus carries equal force here: “the district court
   did not err, much less plainly so, by imposing the risk-notification
   condition.” Id.
           Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), the United States’ motion
   for summary affirmance is GRANTED, the United States’ alternative
   motion for an extension of time to file a brief is DENIED, and the district
   court’s judgments2 are AFFIRMED.




           1
            Specifically, the challenged condition (also known as “Standard Condition 12”)
   allows the probation officer to determine whether Amador-Guardado poses a risk to
   another person and, if so, require notification to that person. See generally U.S. Sent’g
   Guidelines Manual § 5D1.3(c)(12).
           2
             The consolidated appeal is from an order revoking another term of supervised
   release and imposing a consecutive term of imprisonment. But Amador-Guardado has not
   briefed (and therefore abandoned) any challenge to this judgment. See, e.g., Yohey v. Collins,
   985 F.2d 222, 224–25 (5th Cir. 1993); see also, e.g., Clarkson v. Vannoy, No. 16-31098, 2017
   WL 6947729, at *1 (5th Cir. Aug. 2, 2017). No further discussion of this issue is therefore
   merited.




                                                 2